Title: To James Madison from George Joy, 10 May 1817
From: Joy, George
To: Madison, James


⟨Dear Sir,⟩London 10th. ⟨May 1817.⟩
I wrote you on ⟨the 17th.⟩ Ult. that Mr: Adams had recd his appointment of Secretary of State, and given notice of his acceptance of it by the Schooner Woodburn for Baltimore. I gave the same information to Doctor Eustis by the following Post; adding that if any movement of his own in consequence of that of Mr: Adams, or otherwise, should occasion a demand for my services pro tempore, I should not suffer any inconvenience to my private affairs to stand in the way of it. To this Letter I am expecting an answer by a son of Mr: Adams who ought to have arrived ere this time, but, by the last accounts of him, will not probably be here till the middle of the month. In the mean time there is a Report here from Rotterdam of the Death of my friend Bourne at Amsterdam on the 28th. Ult:—It is from a very respectable House to a Partner here—“Mr: Bourne the American Consul died yesterday—will not Mr: Joy succeed him?”—but as my friend Williams has Letters of a post later from a young man of the ⟨name of⟩ Parker, who ⟨has assisted him in his⟩ ⟨i⟩llness, that ⟨take no notice of⟩ the Event; and ⟨Mr:⟩ Adams has a letter from Mr Bourne himself dated as late as the 22nd. Ult: by which it appears that his health was then better than it had been, and he meditated a voyage to America; I am in hopes it is not true.
If however the fact should be confirmed; it is the more probable that Doctor Eustis will require me there, as, on a former occasion, when he contemplated the Event, he wrote me to that effect, offering to appoint me, as the most natural measure, and that which would most likely be approved by the Government. In respect to the Occupation of his own portfolio, any Event that may lead to it will be better understood at Washington when this arrives than it can be here at present; and I shall only say here that, if the public service shall require me in either of these Capacities, or both; I shall not hesitate to undertake the Duties of them; and I hope it will be quite convenient for you, not only to say as much to the President; but to recommend a more formal appointment. I ⟨am not⟩ ⟨unawa⟩re of the di⟨fficulties⟩ ⟨attending⟩ such ⟨a⟩ ⟨measur⟩e. You know ⟨I have⟩ ⟨alw⟩ays though⟨t th⟩at a President of the ⟨U.⟩ S. had less in his power than a Magistrate so elected ought to have; and I have been lately let into the secret of more miserable Intrigues than I could have an Idea of in respect to publick appointments, and public Emoluments, of which I shall perhaps say more in another shape anon; having only time, by this Conveyance, to ask the favor of such interference on your part as may anticipate the efforts of others, and prevent, until you hear further from me, any pledges that might otherwise be given to others. It is on sudden notice of ⟨a⟩ fast sailing Ship from Portsmouth for which a Bag is making up that I send this. Mr: Adams was not determined yesterday by what route he should go—if by Liverpool he will leave town within a 14. night; but he is gone this morning to look at the Ship Washington for N. York, on which he may probably embark the first week in June. I doubt if he knows of the Conveyance by which I am now writing, and there is ⟨not⟩ ⟨time to⟩ advise hi⟨m of it.⟩ ⟨I r⟩est always⟨, very tru⟩ly, Dear sir Your friend & Servt:
Geo: Joy
